FILED
                               NOT FOR PUBLICATION                          SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ROZA KHACHATUROVA; SEVAK                           No. 09-70045
PAPANYAN,
                                                   Agency Nos. A098-469-175
               Petitioners,                                    A099-044-495

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Roza Khachaturova, a native of Azerbaijan and citizen of Armenia, and

Sevak Papanyan, a native and citizen of Armenia, petition for review of the Board

of Immigration Appeals’ order dismissing their appeal from an immigration

judge’s decision denying their applications for asylum, withholding of removal,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the

petition for review.

         The record does not compel the conclusion that the threat Khachaturova

received from police in 2000, or the interrogation and mistreatment she received by

police in 2004, even considered cumulatively, rise to the level of persecution.

Prasad v. INS, 47 F.3d 336, 340 (9th Cir. 1995). Accordingly, substantial

evidence supports the agency’s past persecution finding. See id.; Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (“Although [petitioner’s]

experiences are disturbing and regrettable, they do not evince actions so severe as

to compel a finding of past persecution.”). Substantial evidence also supports the

agency’s finding that petitioners have failed to show a well-founded fear of future

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003).

         Because Khachaturova failed to establish eligibility for asylum, it

necessarily follows that she cannot meet the more stringent standard for

withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.

2006).




                                            2                                  09-70045
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Khachaturova failed to show it is more likely than not that she would be

tortured if removed to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      We decline to review materials that are not part of the administrative record.

See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED.




                                         3                                    09-70045